

	

		II

		109th CONGRESS

		1st Session

		S. 1831

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mr. Domenici (for

			 himself and Mr. Bingaman) (by request)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To convey certain submerged land to the Commonwealth of

		  the Northern Mariana Islands, and for other purposes.

	

	

		1. Conveyance of certain

			 submerged land to the Commonwealth of the Northern Mariana

			 IslandsThe first section of

			 Public Law 93–435 (48 U.S.C. 1705) is amended—

			(1)in the second

			 sentence of subsection (b), by inserting Commonwealth of the Northern

			 Mariana Islands, after Guam,; and

			(2)by adding at the

			 end the following:

				

					(e)(1)Subject to valid

				existing rights, all right, title, and interest of the United States in land

				permanently or periodically covered by tidal water up to but not above the line

				of mean high tide and seaward to a line 3 geographical miles distant from the

				coastline of the territory of the Commonwealth of the Northern Mariana Islands

				(as modified before, on, or after the date of enactment of this subsection by

				accretion, erosion, or reliction, or in artificially made, filled in, or

				reclaimed land that was formerly permanently or periodically covered by tidal

				water) are conveyed to the Government of the Commonwealth of the Northern

				Mariana Islands to be administered in trust for the benefit of the people of

				the Commonwealth.

						(2)The conveyance shall be subject to

				clauses (ii), (iv), (v), (vii), (viii), and (ix) of subsection (b) and

				subsection (c), except that each reference to the date of enactment of

				this Act in those clauses shall (for the purposes of this subsection)

				be considered to be a reference to the date of enactment of this

				subsection.

						.

			2.Authority of

			 Secretary to resolve certain claims of the Commonwealth of the Northern Mariana

			 Islands

			(a)In

			 generalOn the request of the Governor of the Commonwealth of the

			 Northern Mariana Islands, the Secretary of the Interior may settle any claim of

			 the Commonwealth arising pursuant to any provision of the Covenant to Establish

			 a Commonwealth of the Northern Mariana Islands in Political Union with the

			 United States of America, approved by the first section of Public Law 94–241

			 (48 U.S.C. 1801 note).

			(b)Assistance

				(1)RequestThe

			 Secretary may request assistance from the head of any other Federal agency in

			 order to expeditiously resolve any claim described in subsection (a).

				(2)ProvisionOn

			 request, the head of the Federal agency shall provide the assistance.

				(c)Authorization

			 of appropriations

				(1)In

			 generalThere are authorized to be appropriated to the Secretary

			 such sums as are necessary to carry out subsection (a).

				(2)Other

			 fundsThe Secretary may also use to carry out subsection (a) any

			 other sums that are appropriated for the purpose of a provision of the Covenant

			 that is subject to a claim by the Commonwealth.

				

